Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 US 11,294,424. The current claims and claims at issue are identical, therefore, the current claims are rejected under statutory 101 type rejection.


Claim 1 of this Application
US 11,294,424
1. A display device comprising: 
a housing comprising an opening portion and at least one controller configured to change a state of the display device; 

a flexible display comprising a display area and configured to display visual information in the display area of the flexible display and to be rolled into and out of the housing through the opening portion based on the state of the display device; 
a plurality of support parts coupled to the flexible display and configured to support at least a portion of the flexible display and to be rolled into and out of the housing through the opening portion together with the flexible display based on the state of the display device such that at least the portion of the flexible display is supported by the plurality of support parts; and 
a plurality of support strips provided at a side of the flexible display and configured to be changed to a first configuration or a second configuration based on the state of the display device, 
wherein a size of the visual information displayed in the display area of the flexible display is changed based on the state of the display device.

2. The display device as claimed in claim 1, wherein the plurality of support strips comprise a first group of support strip parts for supporting an area of the flexible display in a first direction and a second group of support strip parts for supporting the area of the flexible display in a second direction perpendicular to the first direction.
3. The display device as claimed in claim 2, wherein the plurality of support parts are further configured to support the area of the flexible display in the first direction by connecting support strip parts corresponding to the area of the flexible display from among 92the first group of support strip parts.  
4. The display device as claimed in claim 3, wherein the connected support strip parts of the first group of support strip parts are in contact with each other in cross sections of adjacent support strip parts.  
5. The display device as claimed in claim 2, wherein the plurality of support parts are further configured to support the area of the flexible display in the second direction by support strip parts corresponding to the area of the flexible display from among the second group of support strip parts.  
6. The display device as claimed in claim 1, wherein the plurality of support parts comprise a locking part, and wherein the plurality of support parts are further configured to, in response to a user manipulation for maintaining the flexible display in a rolled out state when the user manipulation is input, maintain the rolled out state of the flexible display via the locking part.  
7. The display device as claimed in claim 6, wherein the rolled out state includes a first state in which an entirety of the flexible display is rolled out of the housing and a second state in which a partial area of the flexible display is rolled out of the housing.  
8. The display device as claimed in claim 1, wherein the plurality of support strips comprise a plurality of support strip parts connected in a series, and wherein the plurality of support strip parts are aligned to form a straight rod based on an area of the flexible display being rolled out of the housing.  
9. The display device as claimed in claim 8, wherein the plurality of support parts further comprise a flexible string stretchable to align the plurality of support strip parts to form the straight rod.  
10. The display device as claimed in claim 1, wherein the housing further comprises a second opening portion, wherein the display device further comprises: a second flexible display configured to be rolled into and out of the housing through the second opening portion; and a plurality of second support parts connected to the second flexible display for supporting the second flexible display, the second support parts being configured to be rolled into and out of the housing through the second opening portion, and wherein the plurality of second support parts are further configured to, based on an area of the second flexible display being rolled out of the housing, be rolled out of the housing through the second opening portion and support the area of the second flexible display so that the area of the second flexible display is flat.  
11. The display device as claimed in claim 2, wherein the first group of support strip parts and the second group of support strip parts cross with each other on the side of the flexible display.


1. A display device comprising: a housing comprising an opening portion and at least one controller configured to change a state of the display device;
 
a flexible display comprising a display area and configured to display visual information in the display area of the flexible display and to be rolled into and out of the housing through the opening portion based on the state of the display device; 

a plurality of support parts coupled to the flexible display and configured to support at least a portion of the flexible display and to be rolled into and out of the housing through the opening portion together with the flexible display based on the state of the display device such that at least the portion of the flexible display supported by the plurality of support parts; and 
a plurality of support strips provided at a rear side of the flexible display and configured to be changed to a first configuration or a second configuration based on the state of the display device, wherein a size of the visual information displayed in the display area of the flexible display is changed based on the state of the display device.

2. The display device as claimed in claim 1, wherein the plurality of support strips comprise a first group of support strip parts for supporting an area of the flexible display in a first direction and a second group of support strip parts for supporting the area of the flexible display in a second direction perpendicular to the first direction.

3. The display device as claimed in claim 2, wherein the plurality of support parts are further configured to support the area of the flexible display in the first direction by connecting strip support parts corresponding to the area of the flexible display from among the first group of support strip parts.
4. The display device as claimed in claim 3, wherein the connected support strip parts of the first group of support strip parts are in contact with each other in cross sections of adjacent support strip parts.
5. The display device as claimed in claim 2, wherein the plurality of support parts are further configured to support the area of the flexible display in the second direction by support strip parts corresponding to the area of the flexible display from among the second group of support strip parts.
6. The display device as claimed in claim 1, wherein the plurality of support parts comprise a locking part, and wherein the plurality of support parts are further configured to, in response to a user manipulation for maintaining the flexible display in a rolled out state when the user manipulation is input, maintain the rolled out state of the flexible display via the locking part.

7. The display device as claimed in claim 6, wherein the rolled out state includes a first state in which an entirety of the flexible display is rolled out of the housing and a second state in which a partial area of the flexible display is rolled out of the housing.

8. The display device as claimed in claim 1, wherein the plurality of support strips comprise a plurality of support strip parts connected in a series, and wherein the plurality of support strip parts are aligned to form a straight rod based on an area of the flexible display being rolled out of the housing.

9. The display device as claimed in claim 8, wherein the plurality of support parts further comprise a flexible string stretchable to align the plurality of support strip parts to form the straight rod.
10. The display device as claimed in claim 1, wherein the housing further comprises a second opening portion, wherein the display device further comprises: a second flexible display configured to be rolled into and out of the housing through via the second opening portion; and a plurality of second support parts connected to the second flexible display for supporting the second flexible display, the second support parts being configured to be rolled into and out of the housing through the second opening portion, and wherein the plurality of second support parts are further configured to, based on an area of the second flexible display being rolled out of the housing, be rolled out of housing through the second opening portion and support the area of the second flexible display so that the area of the second flexible display is flat.

11. The display device as claimed in claim 2, wherein the first group of support strip parts and the second group of support strip parts cross with each other on the rear side of the flexible display.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625